Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species III (footwear as shown in figures 5A-5C) in the reply filed on 9/12/2022 is acknowledged.  The traversal is on the ground(s) that all of the claims can be made without a serious burden on the examiner inasmuch as the classification is the same and the field of search is the same and there is no clear indication of separate future classification and field of search, no reasons exist for dividing among independent or related inventions.  This is not found persuasive because while the searches may overlap the search would be burdensome and longer because the examiner would need to search for each distinct inventions or variations. The same “field of search” includes over a thousand references, which could entail the examiner having the burden to dissect each and everyone one of these patents. Furthermore, the search is only part of the examination process, the MPEP 803 states "If the search and examination of all the claims in an application can be made without serious burden". The examination of the application would be burdensome because the examiner would be required to apply art and rejections to the additional claims directed towards each distinct and different species of invention and to additional claims added in further amendments. In response, to the different field of search,  the examiner is not just limited to the classification, the examiner often has to apply text searching to the specifics of each independent invention.  Even when the searches don’t overlap and have share a common search, the examiner has to look for additional features for each of the different species which slows down the searching process. And as mentioned above the examiner would be required to apply art and rejections to each of the additional claims and future additional claims added during prosecution. However, if a generic claim is allowed then the withdrawn claims can be examined and possibly rejoined if they don’t have other issues.
With regard to “no reasons exist for dividing among independent or related inventions”, these arguments are not found persuasive because while it is true that the examiner is required to explain why the claimed inventions are independent and to set forth reasons for insisting upon restriction (MPEP 808), these requirements are satisfied when the examiner merely determines that the species, as claimed are directed to mutually patentable inventions and requires election of species (see MPEP 808.01(a), See also MPEP 809.02(a) and paragraph 8.01 referenced therein).  The examiner is satisfied that the claimed species are patentable one over the other, applicant may negate the requirement simply by filing an appropriate traverse.  That traverse is a simple statement in the nature of an admission on the record that applicant does not find that the claimed species are patentable, one over the other.  No more reasons need to be presented by applicant than were presented by the examiner.  Applicant does not, therefore, need a detailed analysis of why the examiner has held that the claimed species are capable of supporting separate patents.  For if the examiner determines that the claimed species are capable of supporting separate patents, then the Office will in fact issue separate patents (assuming the species to be patentable) for each of the species, without applying any strictures under double patenting (see 35 USC 121).  If applicant feels otherwise, applicant need only so state, positively, on record.   Then the restriction requirement will be withdrawn, and all of the claimed species will be examined in one application.  Of course, in the event that a generic claim is found allowable, the election requirement will also be withdrawn in this application, MPEP 809.02(b).  Applicant is not, however, entitled to an examination of claims directed to multiple independent inventions in one application.  And inventions are independent when, as disclosed, they are species under a genius, as discussed in MPEP 806.04, and not also dependent inventions. 
With regard to applicant remarks on page 4, the examiner agrees with the applicant that the embodiment shown in figures 4A-4C do not have the structure recited in the independent claims. This is why figure 4C was not included.  However, the embodiment shown in figures 2 and 3 do have such structure but fail to give body to the rest of the shoe.  Figures 4A-4B was included with figures 2 and 3 since the specification indicates that figures 4A-4B are side views of some embodiments (the examiner understood this - as figures 4A-4B could be applied to not only figure 4C but also to the embodiments shown in figures 2 and 3).  
The requirement is still deemed proper and is therefore made FINAL.
Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
To the extent that the withdrawn claims get rejoined, applicant should amend them during prosecution.  Accordingly, if the independent claim is no longer generic then applicant is encourage to cancel the withdrawn claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7310894 (Schwarzman) in view of US D263645 (Mastrantuone).
With regard to claims 1,2,4-16 and 18-20, Schwarzman teaches an article of footwear having an articulated sole structure (sole 11) comprising: 
a ground contactable surface (see figure 5);
a plurality of pentagonal-shaped sole elements (pentagonal elements 51; see figures 5-6), wherein at least one pentagonal-shaped sole element of the plurality of pentagonal-shaped sole elements comprises one or more triangular shaped sole element portions (protrusions/wedge 63; see figure 6); and 
a plurality of sipes extending upward from the ground-contactable surface (each of the pentagonal shaped elements are divided by sipes (the spacing between each of the pentagons and the radial extending grooves 62), wherein the plurality of sipes define the plurality of pentagonal-shaped sole elements and define the one or more triangular-shaped sole element portions (see figure 6).  
Schwarzman teaches pentagonal shaped elements and triangular shape sole element portions instead of them being hexagonal shaped elements and diamond shaped sole element portions, respectively.  Although, Schwarzman teaches any geometric shape can be used; see col. 4, lines 12-14.  Mastrantuone shows a bottom view of a sole for a shoe, wherein the ornamental design includes a plurality hexagonally-shaped sole elements (see figure 1).  Therefore, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pentagon pattern and pentagon shaped elements of the sole taught by Schwarzman to be hexagonal shaped, in view of the teachings of Schwarzman and Mastantuone, to provide the desired tread pattern.  Moreover,  a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  
With regard to the diamond shaped sole elements, the plurality of radial sipes (62) extending from the vertex towards the center of the hexagonally-shaped sole elements of the sole as taught by the combination above would naturally have at least one diamond shape (i.e. a pair of adjacent triangle shaped element formed by the radial sipes 62 and the perimeter of the hexagonally shaped elements will form a diamond shape portion as claimed).  
With regard to claims 2 and 19, the combination as taught above has a plurality of first sipes that define sides of the hexagonally-shaped sole element (the spacing between each of the hexagonal shapes); and a plurality of second sipes (the radial extending sipes) that extend from a center of the hexagonally-shaped sole element and that define the three diamond-shaped sole element portions.  
Regarding claim 4, the combination as taught above has a plurality of hexagonally shaped sole element with diamond shaped sole portions across the entire sole and therefore define a side of a first hexagonally-shaped sole element of the plurality of hexagonally-shaped sole elements; and a side of a diamond-shaped sole element portion of a second hexagonally-shaped sole element of the plurality of hexagonally-shaped sole elements.  
With regard to claims 3-15 and 20, the combination as taught above has a plurality of hexagonally shaped sole element with diamond shaped sole portions across the entire sole (includes the forefoot and the midfoot regions) and therefore comprises: a plurality of first sipes that define, in the ground-contactable surface, a first hexagonal shape having a first size; and a plurality of second sipes that define, in the ground-contactable surface, a second hexagonal shape having a second size that is larger than the first size (the combination of hexagonal shaped elements side by side will naturally form larger hexagons with smaller ones inside of the larger (e.g. 3 smaller ones inside of one larger one) and with other ones overlapping each other).  See figure 1 of Mastrantuone for example.  Note that figure 1 doesn’t show the diamond shaped portions but such is taught in the combination above.
With regard to claim 16, due to the shape of the sole not all of the hexagonal shaped sole elements and the diamond shaped sole element portions will be shown in full, see the perimeter areas of the sole in figure 5 of Schwarzman and figure 1 of Mastrantuone.  Therefore, the prior art as taught by the combination above will have the plurality of hexagonally-shaped sole elements comprises at least one monolithic hexagonally-shaped sole element that comprises no diamond-shaped sole element portions and that is located within a midfoot region of the articulated sole structure.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent Nos. 9,648,924 and US 11,000,092. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claim.  In essence, once the applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent. This is because the more specific “anticipates” the broader.  Drawing a helpful analogy, if you have a broad claim to examine, and you find a reference, which discloses every element of the claim, you have a reference that anticipates.  The same is true in an obviousness-type double patenting analysis where the claim being examined is merely broader than the claim patented before.  The patented claim “anticipates” the application claim.  That is, in a nutshell, the rationale for why the two claims are not patentably distinct.    It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Allowable Subject Matter
Upon filing a proper terminal disclaimer as not above, Claim 3 would objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.  The art cited show different hexagonal shaped or similar patterns sole structures.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556